Citation Nr: 1714203	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. In October 2013, the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's left shoulder tendinitis and left shoulder impingement syndrome were not present until more than one year following his separation from service and are not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in May 2011.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded a VA medical examination in December 2013. The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examiner provided a reasoned opinion.

The Board also finds that that the Agency of Original Jurisdiction (AOJ) has substantially complied with the October 2013 remand directives. The AOJ asked the Veteran to request an addendum opinion from Dr. M.J.P.. The Veteran did not respond to this correspondence. The AOJ also afforded the Veteran another VA medical examination, and re-adjudicated the claim. The RO substantially complied with the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Relevant Facts

The Veteran asserts that his current left shoulder disabilities are related to his military service. 

The Veteran's December 2013 VA medical examination showed that he is diagnosed with left shoulder tendinitis and left shoulder impingement syndrome.

The Veteran's service treatment records show that he was treated during service in the emergency room for a left shoulder injury in August 1974. He had pain, no tenderness, and a full range of motion. He was diagnosed with a muscle spasm and treated with Valium. There was no additional treatment for left shoulder complaints in service. The Veteran's separation examination in December 1974 showed that his upper extremities were normal. In his December 1974 Report of Medical History, the Veteran affirmatively denied having a painful or "trick" shoulder. 

The Veteran was afforded a VA medical examination and opinion in June 2011. However, the Board will not afford any probative weight to that opinion, as the rationale is solely based upon the lack of available medical records between the Veteran's active military service and the current time period. 

The Veteran submitted an October 2011 private medical opinion from Dr. M.J.P.. Dr. M.J.P. stated that the Veteran had probable rotator cuff injury / arthritis. Dr. M.J.P. noted that the Veteran had a left shoulder injury in service and that he had reviewed those records. Dr. M.J.P. then stated that the Veteran had reported recurrent problems with his shoulder since then and now was unable to use it because of pain and limited range of motion. Dr. M.J.P. then opined that the Veteran "undoubtedly has some type of rotator cuff involvement and I suspect this is from the original injury back in 1974." As discussed above, the AOJ requested that the Veteran submit a rationale for this opinion from Dr. M.J.P., but no rationale has been submitted. 

The Veteran was afforded an additional VA medical examination and opinion in December 2013. The examiner opined that it was less likely than not that the Veteran's current left shoulder tendinitis and left shoulder impingement syndrome were related to his active military service. The examiner considered the Veteran's statements that he injured his left shoulder when he bumped it during boot camp and during his military service and then injured it in August 1974 when helping others to lift an engine. The examiner found that while the Veteran was treated in August 1974 for left shoulder complaints, this was a one-time incident and there was no chronic left shoulder condition while he was in service because there were no further left shoulder complaints or treatments in service. The examiner also noted that the Veteran was never placed on a limited profile during active duty. The Veteran reported bartending, owning a liquor store, and working as a handyman and that all of these jobs required frequent heavy lifting. The Veteran also reported a significant motor vehicle accident (MVA) in May 1987 where others were killed and he was thrown across the vehicle. The Veteran reported that it took him four years to walk again and that he broke numerous ribs, his right thigh, and had a collapsed left lung. The examiner opined that repetitive lifting, microtrauma to the left shoulder, and the MVA collectively more likely than not caused the Veteran's left shoulder disabilities. The examiner discussed Dr. M.P.H. [sic M.J.P.]'s opinion and stated that there was no rationale in the opinion and that Dr. M.J.P. didn't address the Veteran's work history, hobbies, or the MVA. 

The Board acknowledges the Veteran's assertions that his left shoulder disabilities are due to his military service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical opinion such as the etiology of a left shoulder disorder. As such, the Board assigns no probative weight to the Veteran's assertions that his left shoulder disability is related to his military service. 

Additionally, Dr. M.J.P.'s opinion does not contain any rationale to support it. Therefore, the Board does not assign any probative weight to Dr. M.J.P.'s speculative opinion. 

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disability is properly afforded such consideration, as arthritis is an enumerated condition under 38 C.F.R. § 3.309(a). Walker, 708 F.3d 1331. The Board acknowledges the Veteran's assertions that he has had left shoulder pain and symptoms continuously since service. However, the Board notes that these assertions are not consistent with the Veteran's December 1974 separation medical examination showing a normal left shoulder and his December 1974 Report of Medical History, where he affirmatively denied shoulder pain. 

Given the Veteran's assertion of having had continuous knee symptoms since this alleged incident, his December 1974 medical records are highly probative as to both the Veteran's subjective reports and the resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Lilly's: An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, any relationship between the current left shoulder disability and the symptoms experienced over the years must be established by medical evidence because a disease process affecting the left shoulder may be due to many different causes, thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve. Thus, the Board does not find that the lay statements of pain and symptoms since service constitute competent evidence of a nexus between the Veteran's military service and the currently diagnosed disability. As discussed above, the most probative medical opinion concluded that the left shoulder disability is not due to the Veteran's period of active service. Therefore, the Board places more probative value on the December 2013 VA examination in determining the etiology of the Veteran's condition.

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disabilities manifested to a compensable degree within one year of the Veteran's discharge from service. See 38 C.F.R. § 3.307 (a), 3.309(a). Instead, the probative evidence of record shows that the Veteran was not diagnosed with a left shoulder disability until several years after service.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach a level of equipoise with regard to the nexus element of service connection.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


